UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-4344


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ANTHONY LAMONT PAYNE,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Theodore D. Chuang, District Judge.
(8:15-cr-00223-TDC-1)


Submitted:   December 29, 2016            Decided:   January 6, 2017


Before WYNN and THACKER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Megan E. Coleman, MARCUSBONSIB,     LLC, Greenbelt, Maryland, for
Appellant.    Rod J. Rosenstein,    United States Attorney, Conor
Mulroe, Special Assistant United   States Attorney, Hollis Raphael
Weisman, Assistant United States    Attorney, Greenbelt, Maryland,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       A     federal       jury      convicted       Anthony       Lamont     Payne     of

involuntary         manslaughter,       in   violation        of   18   U.S.C.   § 1112

(2012).       The district court sentenced Payne to 60 months of

imprisonment and he now appeals.                 Finding no error, we affirm.

       On appeal, Payne first challenges the sufficiency of the

evidence to support his conviction for involuntary manslaughter

arising      from    the     victim’s    death    in    an    automobile      collision.

Specifically,         Payne        asserts   that       the    evidence      failed     to

establish that his actions caused the victim’s death.                         We review

a district court’s decision to deny a Fed. R. Crim. P. 29 motion

for a judgment of acquittal de novo.                      United States v. Smith,

451 F.3d 209, 216 (4th Cir. 2006).                     A defendant challenging the

sufficiency of the evidence faces a heavy burden.                        United States

v. Beidler, 110 F.3d 1064, 1067 (4th Cir. 1997).                        In determining

whether the evidence is sufficient to support a conviction, we

determine “whether there is substantial evidence in the record,

when viewed in the light most favorable to the government, to

support the conviction.”                United States v. Palacios, 677 F.3d
234, 248 (4th Cir. 2012) (internal quotation marks omitted).

Substantial evidence is “evidence that a reasonable finder of

fact   could        accept    as    adequate     and    sufficient      to    support    a

conclusion of a defendant’s guilt beyond a reasonable doubt.”

Id.        (internal         quotation       marks       omitted).          Furthermore,

                                             2
“[d]eterminations of credibility are within the sole province of

the   jury     and    are    not    susceptible       to    judicial      review.”         Id.

(internal quotation marks omitted).

       Pursuant to 18 U.S.C. § 1112 (2012), manslaughter is the

unlawful killing of a human being without malice; involuntary

manslaughter         includes       such   killing     in    the     commission      of     an

unlawful act not amounting to a felony, or in the commission of

a    lawful    act    without       due    caution    that    might       produce    death.

United States v. Pardee, 368 F.2d 368, 373 (4th Cir. 1966).                                To

be    convicted      of     involuntary      manslaughter,         the    death     must    be

within     the    risk       reasonably      foreseeable       by        the   defendant’s

conduct.       United States v. Main, 113 F.3d 1046, 1049 (9th Cir.

1997).     “Foreseeability is to be determined by what a reasonable

person would foresee as a reasonable probability within the risk

of the conduct engaged in.”                   Id.; see also United States v.

Wipf,    397 F.3d 632,    635    (8th   Cir.       2005)       (conviction       for

involuntary manslaughter requires that defendant’s actions were

proximate cause of victim’s death).                   We have thoroughly reviewed

the record and conclude that there was sufficient evidence from

which    the     jury       could     conclude       that    Payne       was   guilty      of

involuntary manslaughter.

       Payne next argues that the district court erred in denying

his request for a reduction in offense level for acceptance of

responsibility.             “We review the district court’s decision to

                                              3
deny a reduction in the offense level based on the defendant's

acceptance of responsibility for clear error.”                       United States v.

Kise, 369 F.3d 766, 771 (4th Cir. 2004).                   “A finding is clearly

erroneous when although there is evidence to support it, the

reviewing court on the entire evidence is left with the definite

and firm conviction that a mistake has been committed.”                            United

State v. Dugger, 485 F.3d 236, 239 (4th Cir. 2007) (internal

quotations    omitted).         Pursuant      to    U.S.   Sentencing        Guidelines

Manual § 3E1.1 (2016), a defendant is entitled to a reduction in

offense level if he has promptly accepted responsibility for the

offense.

       In   order   to    receive     a       reduction        for     acceptance     of

responsibility, “the defendant must prove by a preponderance of

the evidence that he has clearly recognized and affirmatively

accepted     personal    responsibility            for   his   criminal      conduct.”

Kise, 369 F.3d at 771 (internal quotation marks omitted).                             The

district court’s determination is entitled to great deference.

Id.    Based on the evidence in the record and our review of the

relevant legal authorities, we conclude that the district court

did not err in denying Payne’s request for an offense level

reduction for acceptance of responsibility.

       Accordingly, we affirm the judgment of the district court.

We    dispense   with    oral   argument       because     the       facts   and    legal



                                          4
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                                AFFIRMED




                                   5